Opinion filed April 24, 2014




                                                    In The


            Eleventh Court of Appeals
                                                __________

                                        No. 11-13-00335-CV
                                            __________

      IN THE INTEREST OF H.E.M.T. AND E.A.T., CHILDREN

                            On Appeal from the 29th District Court
                                  Palo Pinto County, Texas
                                Trial Court Cause No. C44989


                             MEMORAND UM OPI NI ON
        This is an appeal from an order terminating the parental rights of the mother
and father of H.E.M.T. and E.A.T. (the children).1                               The mother voluntarily
relinquished her parental rights and did not file an appeal. The father timely filed
an appeal.        In a single issue on appeal, he challenges the sufficiency of the
evidence to support termination. We affirm.
                                 Termination Standard and Findings
        The termination of parental rights must be supported by clear and
convincing evidence. TEX. FAM. CODE ANN. § 161.001 (West 2014). To determine
if the evidence is legally sufficient in a parental termination case, we review all of
        1
         We note that the trial court also terminated parental rights with respect to a third child, M.R.T., who has
the same mother but a different father. Neither of M.R.T.’s parents has filed an appeal.
the evidence in the light most favorable to the finding and determine whether a
rational trier of fact could have formed a firm belief or conviction that its finding
was true. In re J.P.B., 180 S.W.3d 570, 573 (Tex. 2005). To determine if the
evidence is factually sufficient, we give due deference to the finding and determine
whether, on the entire record, a factfinder could reasonably form a firm belief or
conviction about the truth of the allegations against the parent. In re C.H., 89
S.W.3d 17, 25–26 (Tex. 2002). To terminate parental rights, it must be shown by
clear and convincing evidence that the parent has committed one of the acts listed
in Section 161.001(1)(A)–(T) and that termination is in the best interest of the
child. FAM. § 161.001.
        In this case, the trial court found that Appellant had committed three of the
acts listed in Section 161.001(1)—those found in subsections (D), (N), and (O).
Specifically, the trial court found that Appellant had placed or allowed the children
to remain in conditions or surroundings that endangered their physical or emotional
well-being, that he had constructively abandoned the children, and that he had
failed to comply with the provisions of a court order as necessary for him to obtain
the return of the children. The trial court also found, pursuant to
Section 161.001(2), that termination of Appellant’s parental rights would be in the
best interest of the children.     In his brief, Appellant does not challenge the
sufficiency of the evidence to support the best interest finding.
                                  Evidence at Trial
        The Department of Family and Protective Services removed the children
from their parents in June 2012 after M.R.T., the children’s half-sister who was less
than eight months old, was seriously injured while in the care of the mother and
M.R.T.’s father.    The Department was appointed as the children’s managing
conservator at that time. The final hearing on termination occurred in October
2013.
                                          2
      The evidence shows that, prior to the incident involving M.R.T. and her
father, the children had been exposed to domestic violence involving Appellant.
When Appellant lived with the mother and the children, Appellant injured the
mother and committed “ongoing domestic violence” against her in the presence of
the children. Appellant was arrested for “beating [the mother] up.” At the time of
trial, Appellant was in a Florida prison. He had been convicted of assault and of
trafficking in stolen property.
      Donna Massey, the Department’s conservatorship worker, testified that the
Department had put a plan in place so that Appellant could be reunited with his
children but that, to her knowledge, Appellant had not fulfilled any portion of his
plan. Massey contacted Appellant in prison and requested that he fill out a child
resource form. She informed Appellant that, if he would send her information
about relatives that would be a suitable placement for the children, the Department
would place them with those relatives. Appellant subsequently expressed a desire
that his parental rights not be terminated and that the children remain in foster care
until his release from prison. According to Massey, Appellant had no contact
whatsoever with the children during the time that the children were in the care of
the Department. Appellant did not visit the children, nor did he send any cards,
letters, or gifts to them.    Massey testified that Appellant cannot support his
children. Additional evidence relating to the best interest of the children was also
presented at trial but need not be detailed here because Appellant does not
challenge the best interest finding.
                                       Analysis
      The Department produced clear and convincing evidence from which the
trial court could reasonably have formed a firm belief that Appellant had
constructively abandoned the children.        To support a finding of constructive
abandonment, the Department must have shown that the children had been in the
                                          3
managing conservatorship of the Department for at least six months, that the
Department had made reasonable efforts to return the children, that Appellant had
not regularly visited or maintained significant contact with the children, and that
Appellant had demonstrated an inability to provide the children with a safe
environment. See FAM. § 161.001(1)(N). The undisputed evidence shows that the
Department had been the children’s managing conservator for over a year. The
record also shows that the Department had made reasonable efforts to return the
children to Appellant or to his family, that Appellant had not regularly visited or
maintained significant contact with the children, and that Appellant had
demonstrated an inability to provide the children with a safe environment.
Therefore, we hold that the evidence is legally and factually sufficient to support
the trial court’s finding under Section 161.001(1)(N). See In re J.A.L., No. 11-13-
00191-CV, 2013 WL 7083191 (Tex. App.—Eastland Dec. 19, 2013, no pet.) (mem.
op.); In re N.R.T., 338 S.W.3d 667, 673–75 (Tex. App.—Amarillo 2011, no pet.).
Because a finding that a parent committed one of the acts listed in
Section 161.001(1)(A)–(T) is all that is required under that statute, we need not
address Appellant’s contentions that the evidence is insufficient to support the trial
court’s findings under subsections (D) and (O).           See TEX. R. APP. P. 47.1.
Appellant’s sole issue on appeal is overruled.
                                   This Court’s Ruling
      We affirm the trial court’s order of termination.




April 24, 2014                                              MIKE WILLSON
Panel consists of: Wright, C.J.,                            JUSTICE
Willson, J., and Bailey, J.



                                            4